Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered July 26, 2000, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is reversed, as a matter of discretion in the interest of justice, that branch of the defendant’s omnibus motion which was to suppress identification testimony is granted, the indictment is dismissed, and the matter is *585remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50 (see People v Hargroves, 296 AD2d 581 [decided herewith]). Florio, J.P., Friedmann, H. Miller and Crane, JJ., concur.